DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 15, and 17 are pending for this Office Action.

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 06/06/2022 is acknowledged. The traversal is on the ground(s) that the restriction did not identify the special technical feature. This is not found persuasive. As stated in the Restriction Requirement, “the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art”. There is nothing stating the contribution has to be made over a single reference. The special technical feature of each group was shown to be “an electrode comprising: at least one metal M selected from the group consisting of: Ag, Au, Cu, and Pd; a binder; hydrophilic and hydrophobic pores and/or channels; and an ion transport material in the pores and/or channels”. Yamamura et al (US 2017/0012334 A1) and Kaczur et al (US 2017/0037522 A1) were shown to teach these limitations. Additionally, as shown below, Yamamura et al in view of Burchardt et al (US 2011/0027666 A1) also shows the common technical features are not special technical features. 

The requirement is still deemed proper and is therefore made FINAL. Claims 10-12, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions. 

Claims 1-9 are under consideration for this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al (US 2017/0012334 A1) in view of Burchardt et al (US 2011/0027666 A1). 

Claim 1: Yamamura discloses a gas diffusion electrode (see e.g. abstract of Yamamura) comprising:
	at least one metal M selected from the group consisting of: Ag and Cu (see e.g. [0026] of Yamamura); 
a binder (see e.g. [0031] of Yamamura); 
pores (see e.g. [0027] of Yamamura); and 
an ion transport material in the pores and/or channels (see e.g. abstract and [0029] of Yamamura).

Yamamura does not explicitly teach that the pores are hydrophilic and hydrophobic. Burchardt teaches a gas diffusion electrode (see e.g. [0037] of Burchardt) which has hydrophobic and hydrophilic pores which combined the high rates of oxygen diffusion of the hydrophobic pores and the electrolyte penetration of the hydrophilic pores (see e.g. [0039] of Burchardt). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Yamamura to include the hydrophobic and hydrophilic pores as taught in Burchardt because these pore types combine the high rates of oxygen diffusion of the hydrophobic pores and the electrolyte penetration of the hydrophilic pores.

Claim 2: Yamamura in view of Burchardt discloses that the anion transport material comprises a resin (see e.g. [0029] of Yamamura).

Claim 3: Yamamura in view of Burchardt discloses that the anion transport material is disposed on a surface of the gas diffusion electrode (see e.g. #15 on Fig 3 of Yamamura). 

Claim 4: Yamamura in view of Burchardt discloses that the anion transport material can be PEEK (see e.g. [0029] of Yamamura). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Yamamura to use PEEK as the anion transport material because KSR rationale E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success” and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. PEEK is stable at a pH of more than 7 and/or does not have any imidazolium, pyridinium, and/or β-hydrogen-containing groups.

Claim 6: Yamamura in view of Burchardt discloses that the anion transport material be a fluororesin (see e.g. [0029] of Yamamura). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Yamamura to use fluororesin as the anion transport material because KSR rationale E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success” and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 

Claim 7: Yamamura in view of Burchardt discloses that the anion transport material includes NH2 groups (see e.g. [0029] of Yamamura). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Burchardt as applied to claim 1, and in further view of Sumita (US 2016/0272514 A1). 

Claim 5: Yamamura in view of Burchardt that the anion transport material includes quaternary ammonium groups (see e.g. [0029] of Yamamura).  Yamamura in view of Burchardt does not explicitly teach that it is has specifically quaternary alkylammonium groups. Sumita teaches that dimethylethanolammonium is used for anion exchange resins (see e.g. [0037] of Sumita), which is a quaternary ammonium group according to [1034] of the instant application’s PGPub). It would have been obvious to a person having ordinary skill in the art at time of filing to modify the electrode of Yamamura so that the quaternary ammonium group is dimethylethanolammonium as taught in Sumita because Sumita teaches dimethylethanolammonium has anion exchange capabilities and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Burchardt as applied to claim 1 above, and in further view of Fenton et al (US 6,465,136 B1). 

Claim 8: Yamamura in view of Burchardt discloses 
a carrier (see e.g. #11 on Fig 3 of Yamamura); and 
a layer comprising the at least one metal M, the ion transport material, and the binder (see e.g. #15 on Fig 3 of Yamamura); 

Yamamura does not explicitly teach that a proportion by weight of the ion transport material in the layer is greater than the proportion by weight of the binder. Fenton teaches a gas diffusion material (see e.g. abstract and col 1, lines 55-60 of Fenton) comprising a binder and ion transport material (see e.g. abstract of Fenton). Regarding the relative amounts of binder and ion transport material, Fenton teaches the following in col 6, lines 30-39:
 The ratio of binder, when present, to ionically conductive solid should adjusted so as to provide optimal physical, chemical, and electrical characteristics. A composite membrane having too high a ratio of binder to ionically conductive solid does not have high conductivity at elevated temperature. Conversely, a composite membrane having too low a ratio of binder to ionically conductive solid has an increased rate of fuel crossover. When the binder is present, the ratio of binder to ionically conductive solid is in the range of about 1:5 to about 5:1 on a weight basis
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Yamamura by adjusting the ratio of binder to the ion transport material between the ranges of 1:5 and 5:1 as taught in Fenton to balance the crossover rate and conductivity. 

Claim 8: Yamamura in view of Burchardt discloses 
a carrier (see e.g. #11 on Fig 3 of Yamamura); and 
a first layer comprising the at least one metal M, the ion transport material, and the binder (see e.g. #12b on Fig # of Yamamura); and 
a second layer comprising the at least one metal M and a second binder (see e.g. #12a on Fig # of Yamamura); 
wherein the second layer is disposed between the carrier and the first layer (see e.g. #12a and #12b on Fig # of Yamamura); and 
wherein that the first layer and the second layer each comprise respective hydrophobic pores and/or channels (see e.g. [0039] of Burchardt). 

Yamamura does not explicitly teach that
wherein the binder content in the first layer is less than in the second layer; 
wherein the second layer includes 3-30% by weight of the binder; and 
wherein the first layer includes 0-10% by weight of the binder.

Yamamura teaches that the first and second layer have differing amounts of ion exchange material (see e.g. [0032] of Yamamura). Fenton teaches a gas diffusion material (see e.g. abstract and col 1, lines 55-60 of Fenton) comprising a binder and ion transport material (see e.g. abstract of Fenton). Regarding the relative amounts of binder and ion transport material, Fenton teaches the following in col 6, lines 30-39:
 The ratio of binder, when present, to ionically conductive solid should adjusted so as to provide optimal physical, chemical, and electrical characteristics. A composite membrane having too high a ratio of binder to ionically conductive solid does not have high conductivity at elevated temperature. Conversely, a composite membrane having too low a ratio of binder to ionically conductive solid has an increased rate of fuel crossover. When the binder is present, the ratio of binder to ionically conductive solid is in the range of about 1:5 to about 5:1 on a weight basis
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Yamamura by adjusting the ratio of binder to the ion transport material between the ranges of 1:5 and 5:1 as taught in Fenton to balance the crossover rate and conductivity. It would also be obvious to a person having ordinary skill in the art at the time of filing that the two layers would have differing amounts of binder because they have differing amounts of ion transport material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795